PETERS, J.
The rehearing in this case must be denied. The evidence does not sustain the allegations of fraud, and without this the decree of the court below cannot be sustained. In such a case as this, where the object of the parties was the composition of a debt or claim, the smallness of the consideration is not necessarily evidence of fraud or deception. The bill is based as much upon the the negligence of the complainant as the assumed fraud of the defendants. Relief will not be given on such grounds. Garrett v. Lynch, Adm’r, at the present term, 1871; Rev Code, §§ 2685, 2686.
The rehearing is denied, with costs.